By the Court.
Proof is the offer of circumstances which create conviction. A debtor may conceal his intention, so as to deprive his creditor of the means of administering positive evidence of it. Circumstantial evidence must then be admitted.
Packing off goods is admitted to be evidence of intended flight. Reducing all one's goods into cash, paper, or portable effects, will operate as strongly upon the mindS
In the intention to defraud be proven, a magistrate will be satisfied with facility of the intention to depart.
In the present case, the disposal of so large a quantity of goods, by far the greatest part, if not the whole, of the property in the defendant's possession, in such a manner that when the execution will be at its maturity, they will be removed from. its effects-the sale too, to a man who failed the year before, who has no visible property, without any surety, is a circumstance so uncommon, as to excite great suspicion and amount to positive evidence if not plausible accounted for. In every bailee, very gross negligence amounts to fraud.
The impossibility of coming to any property of the debtor, certainly excuses the creditor, if he does not resort to this mode of relief.
THE evidence before the Court, does not disprove the alledged intention. The judge who *175granted the order, was satisfied with the proof offered; and there is nothing in what is presented to us, to induce us to believe that the intention to depart does not exist.
Release denied.